Peremptory mandamus order dated October 18, 1935, directing appellant to reinstate respondent as a member of appellant reversed on the law and the facts, with costs; motion denied, with ten dollars costs and disbursements, and proceeding dismissed. Appeal from order dated July 23,1935, granting an alternative mandamus order, dismissed. The findings of the jury upon the questions submitted to them are reversed, and this court finds that the respondent was accorded a fair trial upon the charges in question on January 4, 1935; that the charges were sustained by the evidence on such trial; that only two members of the executive board, which tried the petitioner, preferred charges against him, and that no delay on the part of the appellant in proceeding for the petitioner’s removal was in any way prejudicial to the petitioner. In our opinion, the verdict of the jury was contrary to the evidence appearing in this record. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur. Settle order on notice.